Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
	Applicant’s election of Group I (claims 1-7 and 15-16) in the reply filed on 11/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Upon further consideration requirements for species elections of types of G9a or Glp methyltransferase inhibitors as in claims 3 and 12 or types of differentiated lung cells as in claim 6 are withdrawn as the search and examination of the prior art has shown them to be art recognized equivalents.

	Claims 1-16 are currently pending.
	Claims 8-14 are currently withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Claims 1-7 and 15-16 are under examination in the instant action.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are: steps needed to induce differentiation of lung stem and/or progenitor cells. The specification of the instant application states that “the methods described herein can further comprise culturing the cells under conditions that support differentiation of lung stem and/or progenitor cells” and that the contacting step can be “cultured under conditions that support differentiation of lung stem and/or progenitor cells” (Specification, p13, paragraph [0050]). However, the claims do not specify that differentiation conditions must be added to the method of claim 1 in addition to the inhibitor in order for differentiation of the stem and/or progenitor cells to occur.
An amendment to claim 6 stating, “The method of claim 1, further comprising whereby the lung stem and/or progenitor cells differentiate to form cells selected from the group consisting of: beating multiciliated cells; mucus-producing goblet cells; and P63+ Keratin 5+ cells” and similar to claim 7 would be remedial.
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20150250824 A1).
In regards to claim 1, Ma teaches that stem cells can be expanded by contacting these cells with a histone lysine methyltransferase inhibitor, including G9a or Glp inhibitors (Specification, p12, paragraph [0144]; claim 1, p39); that the stem cells may be derived from lung (claim 2, p39); and that the inhibitor is UNC0638 or functional derivative (Specification, p13, paragraph [0151]; claim 9, p39) and BIX 01294 (Specification, p16, paragraph [0180]). It should be noted that in claim 2, Ma uses the term “2-cyclohexyl-6-methoxy-N-[1-(1-methylethyl)-4-piperidinyl]-7-[3-(1-pyrrol- idinyl)propoxy]-4-quinazolinamine” in Claim 9, 2-cyclohexyl-6-methoxy-N-[1-(1-methylethyl)-4-piperidinyl]-7-[3-(1-pyrrol- idinyl)propoxy]-4-quinazolinamine. However, this is the chemical name for UNC0638.
In regards to claims 2 and 3, Ma discloses that the inhibitor of a H3K9mel/2 methyltransferase is an inhibitor of at least one of G9a and Glp (Specification, p12, paragraph [0144]; claim 1), and that the inhibitor is UNC0638 or functional derivative (Specification, p13, paragraph [0151]; claim 9) or BIX 01294 (Specification, p16, paragraph [0180]).
While Ma does not specifically say that the histone lysine methyltransferase inhibitor is a “H3K9me l/2 methyltransferase” inhibitor, they are inherently the same. The specification of the instant application defines “H3K”9me l/2 methyltransferase” as 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
The specific combination of features claimed is disclosed within the broad genera of types of inhibitors and types of stem cells taught by Ma, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant 
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of types of stem cells with types of inhibitors from within the disclosure of Ma to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.  Specifically, Ma teaches a method of contacting lung stem cells (claim 1, p39) with an inhibitor of H3K9me 1/2 methyltransferase (Specification, p12, paragraph [0144]; claim 1, p39).
Therefore the teaching of Ma renders obvious Applicant’s invention as claimed.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, as applied to claims 1-3 above, and in view of Vedadi et al. (A chemical probe selectively inhibits G9a and GLP methyltransferase activity in cells, Nature Chemical Biology, 7: 566-574 or 1-16, 2011).
Ma is silent on the effective concentrations of the G9a or Glp inhibitor.

In regards to claims 4 and 5, a person of ordinary skill in the arts would have found it prima facie obvious to use UNC0638 at a concentration of about 50 nM to 500 nM, and about 250 nM, as taught by Vedadi in the method of Ma, because Vedadi teaches that UNC0638 can inhibit G9a and Glp activity at concentrations overlapping with that range and up to 500 nM (Figure 2, p16; Results p5, paragraph 1). They would be motivated to do so because Vedadi teaches that UNC0638 is a selective inhibitor of G9a and Glp (Results, p4, paragraph 5) with high cellular potency but with low toxicity (Results, p6, paragraph 1). This would give them predictable increases in experimental efficiency, reduce unwanted cellular death, and could be done so with a reasonable expectation of success.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Huang et al. (Efficient generation of lung and airway epithelial cells from human pluripotent stem cells, Nature Biotechnology, 32(1): 84-91), 2014.

Huang teaches that stem cells can be induced to differentiate into beating multiciliated cells, mucus producing goblet like cells, and P63+ Keratin 5+ cells (Abstract p84; Differentiation of NKX2.1+FOXA2+ cells in vitro, p87-89). While Huang uses the terms “ciliated” and “basal” cells, they appear to be the same as beating multiciliated cells and basal cells are the same as P63+ Kertatin 5+ cells, as the specification of the instant application uses the terms “ciliated cells” interchangeably with “beating multiciliated cells” (Specification, p2, paragraph [0005]) and states that P63+ Kertatin 5+ cells are “known as basal cells” (Specification, p43, paragraoh [00171]).
In regards to claim 6, a person of ordinary skill in the arts would have found it prima facie obvious to differentiate beating multiciliated cells, mucus producing goblet like cells, and P63+ Keratin 5+ cells from stem or progenitor cells, as taught by Ma because Huang teaches that beating multiciliated cells, mucus producing goblet like cells, and P63+ Keratin 5+ cells can be induced to differentiate from stem cells (Abstract p84; Differentiation of NKX2.1+FOXA2+ cells in vitro, p87-89). They would have been motivated to do so because it would increase the number of useful differentiated lung cell-types, providing valuable resources for future experiments or clinical application. Furthermore, they could do so predictably and with a reasonable expectation of success due to the differentiation methods of Huang, saving experimental time and therefore resources.

Claim(s) 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Nadkarni et al. (Organoids as a model system for studying human lung development and disease, Biochemical and Biophysical Research Communications, 473: 675-682, 2016).
Ma is silent on whether contacted lung stem or progenitor cells can differentiate to form lung organoids comprised of surfactant or mucus producing cells, that the surfactant producing cells comprise secretory and club cells, or that the mucus producing cells comprise Goblet cells and ciliated cells.
Nadkarni teaches that lung stem cells can differentiate to form lung organoids comprising surfactant producing cells and mucus producing cells, and that the surfactant producing cells comprise secretory and club cells, and that the mucus producing cells comprise Goblet cells and ciliated cells  (Table 1, p678). It should be noted that AEC1 and AEC2 cells are surfactant producing cells. Furthermore, goblet cells are mucus producing cells and a type of secretory cell. Furthermore, Nadkarni provides motivation for developing lung organoids stating that lung organoids may be useful for, at least, modeling human lung development or disease (Abstract, p675).
In regards to claims 7 and 15-16, a person of ordinary skill in the arts would have found it prima facie obvious to differentiate contacted stem or progenitor cells to form lung organoids comprised of surfactant or mucus producing cells, that the surfactant producing cells comprise secretory and club cells, or that the mucus producing cells comprise Goblet cells and ciliated cells, as taught by Nadkhrni in the method of Ma, because Nadkarni teaches that lung stem cells can differentiate to form lung organoids comprising surfactant producing cells and mucus producing cells, and 


Conclusion
	Rejection of claims 1-7 and 15-16 is proper.
	No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632